DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Objections
Claims 1, 5, 7, and 11 are objected to because of the following informalities:
Claim 1 is objected to because there is a period in the middle of the claim at the end of line 14 of the page.
Claim 1 is objected to because it does not end with a period.
In claim 5, --the-- should be added before “main bearing supports.” However, this change should not be made if the dependency of claim 5 is changed to overcome the 112(d) rejection.
In claim 7, --complementary-- should be added before “apertures” to maintain consistent wording.
In claim 11 at line 17 of the page, “one the” should be corrected to --one of the--.
Appropriate correction is required.
Claim Interpretation
Claim 1, 6, and 8 limitation “force applicator” is interpreted under 112(f) in claims 1, 2, and 6-12. The specification p.8 describes the corresponding structure: “The lock pins 30 may be rotated by a pin rotating mechanism 40 comprising a force applicator, for example a turnbuckle 41 as illustrated or some other device for applying force such as a lever or a crank.”
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: described at the beginning of this section.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-13 of U.S. Patent No. 11,434,879. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims, as summarized in the table below.
Instant Application 17/864721
U.S. Patent 11,434,879
1. A lock for preventing rotation of a rotor of a wind turbine, the lock comprising:

a pin support supportable in a nacelle of the wind turbine, the pin support having a hub-facing face proximate a rotor hub of the wind turbine when the pin support is supported in the nacelle;














a rotatable lock pin rotatably mounted on the pin support, the lock pin having a cammed portion extending away from the hub-facing face of the pin support toward the hub, the lock pin inserted into a complementary rotor lock aperture on the rotor hub when the pin support is supported in the nacelle, [1] rotation of the lock pin causing engagement of
an exterior surface of the cammed portion with an interior surface of the complementary aperture to immobilize the lock pin against the interior surface of the complementary aperture to prevent relative motion between the lock pin and the complementary aperture to prevent rotation of the rotor;















[2] a force applicator for rotating the lock pin; and.

[3] a lock pin bracket, the lock pin connected to the bracket proximate a first end of the bracket and [4] the force applicator connected to the bracket proximate a second end of the bracket, whereby [6] rotation of the force applicator causes the second end of the bracket to move arcuately thereby causing the lock pin connected proximate the first end of the bracket to rotate
1. A lock for preventing rotation of a rotor of a wind turbine, the lock comprising: 

a pin support supportable on main bearing supports or main bearing support extensions in a nacelle of the wind turbine, the pin support comprising a beam and first and second clamps situated proximate ends of the beam, the clamps mountable on the main bearing supports or main bearing support extensions, the beam comprising a hub-facing face proximate a rotor hub of the wind turbine and a gearbox-facing face opposite the hub-facing face when the pin support is supported on the main bearing supports or main bearing support extensions, the beam further comprising support apertures through the beam extending between the hub-facing face and the gearbox-facing face; 

first and second rotatable lock pins inserted through the support apertures to rotatably mount the lock pins on the pin support, each lock pin comprising a first cylindrical portion having a first central axis rotatably mounted through one of the support apertures and a cammed portion comprising a second cylindrical portion having a second central axis, the second cylindrical portion having a smaller diameter than the first cylindrical portion, the second cylindrical portion extending from an end of the first cylindrical portion such that the first and second central axes are not colinear, the cammed portion protruding from and extending away from the hub-facing face of the pin support toward the hub, the first cylindrical portion protruding from the gearbox-facing face, the lock pins inserted into complementary first and second rotor lock apertures, respectively, on the rotor hub when the pin support is supported on the main bearing supports or main bearing support extensions; 

[3] first and second lock pin brackets, the first lock pin connected to the first bracket proximate a first end of the first bracket, the second lock pin connected to the second bracket proximate a first end of the second bracket; and, 

[2] a turnbuckle for rotating the lock pins, the turnbuckle comprising a frame and first and second ends, [4] the first end of the turnbuckle connected to the first bracket proximate a second end of the first bracket, the second end of the turnbuckle connected to the second bracket proximate a second end of the second bracket, whereby [6] rotation of the frame of the turnbuckle causes the second end of the first bracket and the second end of the second bracket to move arcuately thereby causing the first and second lock pins connected proximate the first ends of the first and second brackets to rotate so that [1]exterior surfaces of the cammed portions engage with interior surfaces of the complementary apertures to apply forces in opposite directions at the interior surfaces of the complementary apertures to immobilize the lock pins in the respective complementary apertures against the interior surfaces to prevent relative motion between the lock pins and the complementary apertures to prevent rotation of the rotor.
2. The lock of claim 1, wherein:
the lock pin comprises a first cylindrical portion rotatably mounted through a support aperture in the pin support, the first cylindrical portion having a first central axis; and,

the cammed portion of the lock pin is a second cylindrical portion of the lock pin having a second central axis, the second cylindrical portion having a different diameter than the first cylindrical portion, the second cylindrical portion extending from an end of the first cylindrical portion such that the first and second central axes are not colinear.
[from claim 1]
first and second rotatable lock pins inserted through the support apertures to rotatably mount the lock pins on the pin support, each lock pin comprising a first cylindrical portion having a first central axis rotatably mounted through one of the support apertures and a cammed portion comprising a second cylindrical portion having a second central axis, the second cylindrical portion having a smaller diameter than the first cylindrical portion, the second cylindrical portion extending from an end of the first cylindrical portion such that the first and second central axes are not colinear, 
3. The lock of claim 2, wherein the force applicator comprises a turnbuckle.
[from claim 1]

a turnbuckle for rotating the lock pins

4. The lock of claim 3, further comprising fasteners for securing the pin support on the main bearing supports or main bearing support extensions.
[from claim 1]
the pin support comprising a beam and first and second clamps situated proximate ends of the beam, the clamps mountable on the main bearing supports or main bearing support extensions
5. The lock of claim 4, wherein the pin support is supportable on main bearing supports or main bearing support extensions in the nacelle.
[from claim 1]
the pin support comprising a beam and first and second clamps situated proximate ends of the beam, the clamps mountable on the main bearing supports or main bearing support extensions
6. A lock for preventing rotation of a rotor of a wind turbine, the lock comprising:

a pin support supportable in a nacelle of the wind turbine, the pin support having a
hub-facing face proximate a rotor hub of the wind turbine when the pin support is supported in the nacelle;














first and second rotatable lock pins rotatably mounted on the pin support, each of the lock pins having a cammed portion extending away from the hub-facing face of the pin support toward the hub, the lock pins inserted into complementary first and second rotor
lock apertures, respectively, on the rotor hub when the pin support is supported in the nacelle, [7] rotation of the lock pins causing engagement of exterior surfaces of the cammed portions with interior surfaces of the complementary apertures to immobilize the lock pins against the interior surfaces of the complementary apertures to prevent relative motion between the lock pins and the complementary apertures to prevent rotation of the rotor;

and, a [8] single force applicator for rotating both of the lock pins simultaneously.
1. A lock for preventing rotation of a rotor of a wind turbine, the lock comprising: 

a pin support supportable on main bearing supports or main bearing support extensions in a nacelle of the wind turbine, the pin support comprising a beam and first and second clamps situated proximate ends of the beam, the clamps mountable on the main bearing supports or main bearing support extensions, the beam comprising a hub-facing face proximate a rotor hub of the wind turbine and a gearbox-facing face opposite the hub-facing face when the pin support is supported on the main bearing supports or main bearing support extensions, the beam further comprising support apertures through the beam extending between the hub-facing face and the gearbox-facing face; 

first and second rotatable lock pins inserted through the support apertures to rotatably mount the lock pins on the pin support, each lock pin comprising a first cylindrical portion having a first central axis rotatably mounted through one of the support apertures and a cammed portion comprising a second cylindrical portion having a second central axis, the second cylindrical portion having a smaller diameter than the first cylindrical portion, the second cylindrical portion extending from an end of the first cylindrical portion such that the first and second central axes are not colinear, the cammed portion protruding from and extending away from the hub-facing face of the pin support toward the hub, the first cylindrical portion protruding from the gearbox-facing face, the lock pins inserted into complementary first and second rotor lock apertures, respectively, on the rotor hub when the pin support is supported on the main bearing supports or main bearing support extensions; 

first and second lock pin brackets, the first lock pin connected to the first bracket proximate a first end of the first bracket, the second lock pin connected to the second bracket proximate a first end of the second bracket; and, 

[8] a turnbuckle for rotating the lock pins, the turnbuckle comprising a frame and first and second ends, the first end of the turnbuckle connected to the first bracket proximate a second end of the first bracket, the second end of the turnbuckle connected to the second bracket proximate a second end of the second bracket, whereby rotation of the frame of the turnbuckle causes the second end of the first bracket and the second end of the second bracket to move arcuately thereby causing the first and second lock pins connected proximate the first ends of the first and second brackets to rotate so that [1]exterior surfaces of the cammed portions engage with interior surfaces of the complementary apertures to apply forces in opposite directions at the interior surfaces of the complementary apertures to immobilize the lock pins in the respective complementary apertures against the interior surfaces to prevent relative motion between the lock pins and the complementary apertures to prevent rotation of the rotor.


Instant Application 17/864721
U.S. Patent 11,434,879
6. A lock for preventing rotation of a rotor of a wind turbine, the lock comprising:

a pin support supportable in a nacelle of the wind turbine, the pin support having a
hub-facing face proximate a rotor hub of the wind turbine when the pin support is supported in the nacelle;

first and second rotatable lock pins rotatably mounted on the pin support, each of the lock pins having a cammed portion extending away from the hub-facing face of the pin support toward the hub, the lock pins inserted into complementary first and second rotor
lock apertures, respectively, on the rotor hub when the pin support is supported in the nacelle, rotation of the lock pins causing engagement of exterior surfaces of the cammed portions with interior surfaces of the complementary apertures to immobilize the lock pins against the interior surfaces of the complementary apertures to prevent relative motion between the lock pins and the complementary apertures to prevent rotation of the rotor;
and, 

a single force applicator for rotating both of the lock pins simultaneously.
7. A lock for preventing rotation of a rotor of a wind turbine, the lock comprising: 

a pin support supportable in a nacelle of the wind turbine, the pin support having a hub-facing face proximate a rotor hub of the wind turbine when the pin support is supported in the nacelle;

first and second rotatable lock pins rotatably mounted on the pin support, each of the lock pins having a cammed portion extending away from the hub-facing face of the pin support toward the hub, the lock pins inserted into complementary first and second rotor lock apertures, respectively, on the rotor hub when the pin support is supported in the nacelle, rotation of the lock pins causing engagement of exterior surfaces of the cammed portions with interior surfaces of the complementary apertures to immobilize the lock pins against the interior surfaces of the apertures to prevent relative motion between the lock pins and the apertures to prevent rotation of the rotor; and, 

a mechanism for rotating the lock pins comprising a turnbuckle linked to the first and second lock pins such that rotation of a frame of the turnbuckle causes rotation of the lock pins.
7. The lock of claim 6, wherein the first and second lock pins apply force at the interior surfaces of the first and second apertures in opposite directions to immobilize the lock pins in the respective apertures.
8. The lock of claim 7, wherein the first and second lock pins apply force at the interior surfaces of the first and second apertures in opposite directions to immobilize the lock pins in the respective apertures.
8. The lock of claim 6, further comprising first and second lock pin brackets, the first lock pin connected to the first bracket proximate a first end of the first bracket, and a first end of the force applicator connected to the first bracket proximate a second end of the first bracket, the second lock pin connected to the second bracket proximate a first end of the second bracket, and a second end of the force applicator connected to the second bracket proximate a second end of the second bracket, whereby rotation of the force applicator causes the second end of the first bracket and the second end of the second bracket to move arcuately thereby causing the first and second lock pins connected proximate the first ends of the first and second brackets to rotate.
9. The lock of claim 7, further comprising first and second lock pin brackets, the first lock pin connected to the first bracket proximate a first end of the first bracket, and a first end of the turnbuckle connected to the first bracket proximate a second end of the first bracket, the second lock pin connected to the second bracket proximate a first end of the second bracket, and a second end of the turnbuckle connected to the second bracket proximate a second end of the second bracket, whereby rotation of the frame of the turnbuckle causes the second end of the first bracket and the second end of the second bracket to move arcuately thereby causing the first and second lock pins connected proximate the first ends of the first and second brackets to rotate.
9. The lock of claim 8, wherein:
each lock pin comprises a first cylindrical portion rotatably mounted through a respective support aperture in the pin support, the first cylindrical portion having a first central axis; and,
the cammed portion of each lock pin is a second cylindrical portion of the lock pin having a second central axis, the second cylindrical portion having a different diameter than the first cylindrical portion, the second cylindrical portion extending from an end of the first cylindrical portion such that the first and second central axes are not colinear.
10. The lock of claim 7, wherein: each lock pin comprises a first cylindrical portion rotatably mounted through a respective support aperture in the pin support, the first cylindrical portion having a first central axis; and, the cammed portion of each lock pin is a second cylindrical portion of the lock pin having a second central axis, the second cylindrical portion having a different diameter than the first cylindrical portion, the second cylindrical portion extending from an end of the first cylindrical portion such that the first and second central axes are not colinear.
11. The lock of claim 9, wherein the pin support comprises:
a beam; and,
first and second clamps situated proximate ends of the beam, the clamps mountable on the main bearing supports or main bearing support extensions,
whereby the support aperture for each lock pin is a through aperture through the beam between the hub-facing face and a gearbox-facing face of the beam, each lock pin inserted through a corresponding one the through apertures so that the cammed portion protrudes from the hub-facing face and the first cylindrical portion protrudes from the gearbox-facing face.
12. The lock of claim 10, wherein the pin support comprises: a beam; and, first and second clamps situated proximate ends of the beam, the clamps mountable on main bearing supports or main bearing support extensions, whereby the support aperture for each lock pin is a through aperture through the beam between the hub-facing face and a gearbox-facing face of the beam, each lock pin inserted through a corresponding one of the through apertures so that the cammed portion protrudes from the hub-facing face and the first cylindrical portion protrudes from the gearbox-facing face.
12. The lock of claim 6, wherein the pin support is supportable on main bearing supports or main bearing support extensions in the nacelle.
13. The lock of claim 7, wherein the pin support is supportable on main bearing supports or main bearing support extensions in the nacelle.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “the main bearing supports or main bearing support extensions.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite.
Claim 11 recites the limitation “the main bearing supports or main bearing support extensions.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite.
The remaining rejected claims are rejected for their dependence on an indefinite claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites the limitation “the pin support is supportable on main bearing supports or main bearing support extensions in the nacelle.” Claim 5 depends form claim 4, which recites “fasteners for securing the pin support on the main bearing supports or main bearing support extensions.” In order to meet the limitation of claim 4, the fasteners must be capable of supporting the pin support on the bearing support or extensions. If such a fastener exists, then the pin support is supportable on the bearing supports/extensions.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fritzsche (US 2014/0322018) in view of Derksen (DK/EP 2620637).

    PNG
    media_image1.png
    276
    250
    media_image1.png
    Greyscale

Regarding claim 1, Fritzsche discloses:
A lock for preventing rotation of a rotor of a wind turbine (¶1), the lock comprising:
a pin support (22, see Fig 4) supportable in a nacelle of the wind turbine, the pin support having a hub-facing face proximate a rotor hub of the wind turbine when the pin support is supported in the nacelle;
a rotatable lock pin (18 together with 11) rotatably (see arrow 20 in Fig 6, ¶37) mounted on the pin support, the lock pin having a cammed portion extending away from the hub-facing face of the pin support toward the hub (see Fig 6 ¶, ¶37), the lock pin inserted into a complementary rotor lock aperture (7) on the rotor hub (6) when the pin support is supported in the nacelle, rotation of the lock pin causing engagement of an exterior surface of the cammed portion with an interior surface of the complementary aperture to immobilize the lock pin against the interior surface of the complementary aperture to prevent relative motion between the lock pin and the complementary aperture to prevent rotation of the rotor (by aligning bolt 11 with hole 7 in the vertical direction, the structure of Fritzsche is capable of providing abutment against the interior of the hole7)…
Fritzsche does not explicitly disclose:
a force applicator for rotating the lock pin; and.
a lock pin bracket, the lock pin connected to the bracket proximate a first end of the bracket and the force applicator connected to the bracket proximate a second end of the bracket, whereby rotation of the force applicator causes the second end of the bracket to move arcuately thereby causing the lock pin connected proximate the first end of the bracket to rotate
Fritzsche discloses adjusting the position of the lock by rotating the housing 10 of the locking bolt (¶37) and locking the housing into place (¶38), but does not provide a specific mechanism for rotating or locking.

    PNG
    media_image2.png
    274
    378
    media_image2.png
    Greyscale

Derksen teaches:
A wind turbine rotor brake having a drive rotatable by a crank and handwheel. The hand crank is operable even in the event of a power failure or malfunction (p.6 line 30 - col 7 line 1). The hand crank includes a bracket, in the form of a spoke of the wheel, and a force applicator, in the form of the crank handle. In Derksen, the hand crank  provides rotary input to a linear actuator (p.7 lines 8-14); however, one of ordinary skill in the art recognizes that the handwheel and crank can be used to rotate a variety of devices, while providing a mechanical advantage for the user.
The handwheel of Derksen is provided at an axial end of the pin driver. An axial and of the pin driver housing 10 of Fritzsche is not accessible, as it is located in frame 2. One of ordinary skill in the art knows that a handwheel can also be provided on an outer surface, i.e. radially outward of, of an object to be rotated.
It is also noted that rotation in Fritzsche is for infrequent adjustment to accommodate manufacturing tolerances, and thus a manual rotation is preferable to the expense of a dedicated actuator.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lock of Fritzsche by using a handwheel and crank to provide rotation, as taught by Derksen, to obtain the benefit of providing mechanical advantage to a user. The combination teaches:
a force applicator (Derksen: crank handle) for rotating the lock pin; and
a lock pin bracket (Derksen: the radial spoke of the hand wheel connecting the handle to the hub), the lock pin (Fritzsche) connected (indirectly) to the bracket proximate a first end of the bracket (at the center of the hand wheel) and the force applicator (crank handle) connected to the bracket proximate a second end of the bracket (radially outer end of the spoke), whereby rotation of the force applicator causes the second end of the bracket to move arcuately thereby causing the lock pin connected proximate the first end of the bracket to rotate (by rotating the housing 10 of Fritzsche, ¶37).
Regarding claim 2, the lock of Fritzsche as modified by the handwheel and crank of Derksen teaches:
the lock pin comprises a first cylindrical portion (with continued reference to Fritzsche, except as noted: 10, 18) rotatably mounted (¶37 “A rotation of the housing 10 in the direction of double-headed arrow 20 about its center axis”) through a support aperture in the pin support (2, and mounting structure visible in Fig 5), the first cylindrical portion having a first central axis (17); and,
the cammed portion of the lock pin is a second cylindrical portion (11) of the lock pin having a second central axis (13), the second cylindrical portion having a different diameter than the first cylindrical portion (see Fig 6), the second cylindrical portion extending from an end of the first cylindrical portion (see Fig 5, bolt 11 protruding from housing 12) such that the first and second central axes are not colinear (see Fig 6).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if it or claim 3 is amended to include all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112 (d) set forth in this Office action and it or claim 3 is amended to include all of the limitations of the base claim and any intervening claims.
Claims 6 and 8-10 and 12 are allowed, with claim 7 objected to for formal matters, but otherwise allowable.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3 and claim 6, the nearest prior art is considered to be Fritzsche in view of Derksen as applied to claim 1. Since the rotation of Fritzsche is providing adjustments for correcting manufacturing tolerances, it would not be obvious to adjust multiple pins in the same way. Also, the combination does not teach a turnbuckle.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larsen (US 2019/0277254) in view of Derksen (DK/EP 2620637) 
Regarding claim 1, Larsen discloses:
A lock for preventing rotation of a rotor of a wind turbine (¶1), the lock comprising:
a pin support (28) supportable in a nacelle of the wind turbine, the pin support having a hub-facing face proximate a rotor hub of the wind turbine when the pin support is supported in the nacelle;
a rotatable lock pin (34) rotatably (see Fig 6a to 6b, ¶51) mounted on the pin support, the lock pin having a cammed portion (elliptical portion 46, ¶50) extending away from the hub-facing face of the pin support toward the hub, the lock pin inserted into a complementary rotor lock aperture (26) on the rotor hub when the pin support is supported in the nacelle, rotation of the lock pin causing engagement of an exterior surface of the cammed portion with an interior surface of the complementary aperture to immobilize the lock pin against the interior surface of the complementary aperture to prevent relative motion between the lock pin and the complementary aperture to prevent rotation of the rotor (see Fig 6b, ¶51);
Larsen does not disclose:
a force applicator (interpreted under 112f as a turnbuckle, lever, or crank according to the instant specification at p.8) for rotating the lock pin; and
a lock pin bracket, the lock pin connected to the bracket proximate a first end of the bracket and the force applicator connected to the bracket proximate a second end of the bracket, whereby rotation of the force applicator causes the second end of the bracket to move arcuately thereby causing the lock pin connected proximate the first end of the bracket to rotate.
Larsen discloses an actuator to drive the lock pin by applying a linear, i.e. reciprocating force via the actuator, and the turning is provided by a helical ribbed surface (¶44). 

    PNG
    media_image2.png
    274
    378
    media_image2.png
    Greyscale

Derksen teaches:
A wind turbine rotor brake having a drive. The drive can be an actuator, or a hand crank, which allows the rotor to be braked even in the event of a power failure or malfunction (p.6 line 30 - col 7 line 1). The hand crank includes a bracket, in the form of a spoke of the wheel, and a force applicator, in the form of the crank handle. The rotation of the hand crank is converted to linear motion by a threaded surface (p.7 lines 8-14).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lock of Larsen by replacing the actuator with a hand wheel to allow the brake to be operated in the event of a power failure. Thus, the combination teaches:
a force applicator (Derksen: crank handle) for rotating the lock pin; and
a lock pin bracket (Derksen: the radial spoke of the hand wheel connecting the handle to the hub), the lock pin (Larsen) connected (indirectly) to the bracket proximate a first end of the bracket (at the center of the hand wheel) and the force applicator (crank handle) connected to the bracket proximate a second end of the bracket (radially outer end of the spoke), whereby rotation of the force applicator causes the second end of the bracket to move arcuately thereby causing the lock pin connected proximate the first end of the bracket to rotate (Derksen’s mechanism provides a linear input to the pin of Larsen, which converts the linear motion to a linear motion with rotation, see Larsen ¶44).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745